This was an action brought by the state at the relation of the Attorney General and the Commissioner of Public Welfare to abate an alleged purpresture or public nuisance maintained by the defendant.
It was claimed by the state that the defendant, claiming the right to do so, had entered upon certain property granted the state for public use by the national Congress, known as the Lava Hot Springs, inclosing a part thereof, and maintaining a residence in buildings by him erected thereon; that his occupation was without right, interfering with plaintiff's endeavor and duty, as trustee of such property, to improve and beautify the same for the benefit and enjoyment of the general public.
The defendant answered, admitting his use and occupation as alleged, but plead that he held the premises under a valid and subsisting lease executed under the authority of the state board of land commissioners to one Bell Weant, on June 14, 1917, and by her assigned to him on July 25, 1918; and he denied that his occupation interfered in any manner with plaintiff's operations.
The cause was heard by the court upon a stipulation of facts, with the result that the court found defendant's use and occupation to be a public nuisance unlawfully maintained under a void lease. Decree was accordingly entered in plaintiff's favor, perpetually enjoining defendant from further occupation, and directing him to remove within thirty days all fences, buildings and other obstructions by him claimed or used on the premises.
Defendant has appealed, claiming, first, that the court had no jurisdiction in an equity action to try title or right of possession, and dispossess defendant by mandatory injunction; there being a speedy and adequate remedy at law. This is undoubtedly the rule where the action primarily seeks to adjudicate title or right of possession. It *Page 357 
does not apply when the object of the action is to abate a public nuisance such as the infringement of or encroachment upon the exercise of a public right or use. Wood on Nuisances, 2d ed., sec. 782; People v. Park etc. Co., 76 Cal. 156,18 P. 141; United States v. Hodges, 218 Fed. 87, where the court said:
"The premises involved were devoted to governmental uses and administrative purposes in connection with a national forest, and are still desired and so necessary therefor. They were of common or public use or resort, and of right should be of unobstructed public service and access at all times. Any encroachment upon or appropriation of such public instrumentalities by or to private uses is both a purpresture and a public nuisance. Clearly the government will not in such cases be held to the slow process of proceeding at law, the trespasser in possession pendente lite, but may summarily abate by all necessary force the invasion of its sovereignty and proprietorship, or may resort to equity for its suppression by an interlocutory injunction and a final decree of abatement. (See 29 Cyc. 1179, 1219; 32 Cyc. 1271; United States v.Brighton Ranche Co. (C. C.), 26 Fed. 218.)"
When property is dedicated to the public use for certain purposes, it cannot be used in a manner foreign to its dedication; and any encroachment thereon or use which is inconsistent with such purposes will constitute a nuisance which may be enjoined. (Joyce on Nuisances, 261; City of Llanov. Llano County, 5 Tex. Civ. App. 132, 23 S.W. 1008; UnitedStates v. Hodges, supra; People v. Park etc. Co., supra.)
The court found that defendant's occupation was an encroachment upon public property and constituted a purpresture and public nuisance. Whether or not defendant's occupation was such, depended directly upon the effect of that occupation. If his occupation of the premises segregated any part of them from the use to which they had been dedicated by the congressional grant, it was a trespass and unlawful, no matter how peaceful or in good *Page 358 
faith acquired. The state itself could give him no license to limit or restrict the use declared. That he was so restricting the use, is established by his frank admission that he had inclosed the premises and was occupying them to the exclusion of the general public, and intended to do so until 1932. From the stipulated facts, it appears that the Lava Hot Springs property was granted the state of Idaho by act of Congress, approved June 13, 1903, "to be held by such state for public use under such regulations as said state may prescribe"; that the state from year to year has been developing the mineral springs thereon, constructing bathhouses, sanitariums, parks, drives, landscape gardens and other improvements for the public use and enjoyment; that at the time of the institution of this action the state was further improving said premises by "landscaping, seeding of grass and planting of trees, parkings, building of roads and walks, and laying out and constructing tourist park facilities and recreational grounds"; that the state commissioner of public welfare has demanded in writing that defendant cease to occupy the premises in question, and that defendant refuses to do so.
It is contended that the grant by its provision, "under such regulations as said state may prescribe," authorizes the state to lease or make other disposition of the property, so long as no final divestment is had and returns are devoted to preserving and improving the property with a view to accomplishing the purposes of its dedication.
We think this proposition is sound. But, here, the entire property is dedicated to public use; and, while it is true that the rentals paid by private lessees are disbursed for the improvement of the part remaining unleased, it is apparent that the public is prevented from enjoying the territory leased. Such a policy, if extended, would increasingly restrict the public's use and occupation, and block the state's scheme of uniform development. The grant cannot be said to have contemplated private leasing for a monetary consideration. The construction of private buildings and inclosing fences thereafter to be removed at the expiration *Page 359 
of the owner's term can confer no benefit upon the state, but on the contrary, leaves unsightly plots in the midst of parked and improved areas, which will require public expenditure to harmonize them with improved surroundings.
It would, therefore, seem conclusive that defendant's lease executed in direct contravention of the grant's imposed limitations is null and void; and that defendant can claim no right thereunder. He insists that the state having accepted payments under the lease is estopped to deny its validity. But, here, the state stands as a sovereign holding title in trust for the public, a trust that may be revoked by the national government the moment the rights of the cestuis que trustent
are permittedly encroached upon. (Asburner v. People ofCalifornia, 103 U.S. 575, 26 L. ed. 415.) No estoppel can lie against the state save in its proprietary capacity. (State v.Twin Falls etc. Co., 30 Idaho 41, 166 P. 220; State v.Cochran, 113 Neb. 846, 205 N.W. 568; 21 C. J. 1191.)
Judgment affirmed. Costs to respondent.
Wm. E. Lee, C.J., and Budge, Givens and Taylor, JJ., concur.